
	
		II
		112th CONGRESS
		1st Session
		S. 652
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Kerry (for himself,
			 Mrs. Hutchison, Mr. Warner, and Mr.
			 Graham) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To facilitate efficient investments and financing of
		  infrastructure projects and new job creation through the establishment of an
		  American Infrastructure Financing Authority, to provide for an extension of the
		  exemption from the alternative minimum tax treatment for certain tax-exempt
		  bonds, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Building and Upgrading Infrastructure for Long-Term
			 Development.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Definitions.
					TITLE I—American Infrastructure Financing Authority
					Sec. 101. Establishment and general authority of
				AIFA.
					Sec. 102. Voting members of the Board of Directors.
					Sec. 103. Chief executive officer of AIFA.
					Sec. 104. Powers and duties of the Board of
				Directors.
					Sec. 105. Senior management.
					Sec. 106. Special Inspector General for AIFA.
					Sec. 107. Other personnel.
					Sec. 108. Compliance.
					TITLE II—Terms and limitations on direct loans and loan
				guarantees
					Sec. 201. Eligibility criteria for assistance from AIFA and
				terms and limitations of loans.
					Sec. 202. Loan terms and repayment.
					Sec. 203. Compliance and enforcement.
					Sec. 204. Audits; reports to the President and
				Congress.
					TITLE III—Funding of AIFA
					Sec. 301. Fees.
					Sec. 302. Self-sufficiency of AIFA.
					Sec. 303. Funding.
					Sec. 304. Contract authority.
					TITLE IV—Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds
					Sec. 401. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
				
			2.Findings and
			 purpose
			(a)FindingsCongress finds that—
				(1)infrastructure
			 has always been a vital element of the economic strength of the United States
			 and a key indicator of the international leadership of the United
			 States;
				(2)the Erie Canal,
			 the Hoover Dam, the railroads, and the interstate highway system are all
			 testaments to American ingenuity and have helped propel and maintain the United
			 States as the world’s largest economy;
				(3)according to the
			 World Economic Forum’s Global Competitiveness Report, the United States fell to
			 second place in 2009, and dropped to fourth place overall in 2010, however, in
			 the Quality of overall infrastructure category of the same
			 report, the United States ranked twenty-third in the world;
				(4)according to the
			 World Bank’s 2010 Logistic Performance Index, the capacity of countries to
			 efficiently move goods and connect manufacturers and consumers with
			 international markets is improving around the world, and the United States now
			 ranks seventh in the world in logistics-related infrastructure behind countries
			 from both Europe and Asia;
				(5)according to a
			 January 2009 report from the University of Massachusetts/Alliance for American
			 Manufacturing entitled Employment, Productivity and Growth,
			 infrastructure investment is a highly effective engine of job
			 creation such that $1,000,000,000 in new investment in infrastructure
			 results in 18,000 total jobs;
				(6)according to the
			 American Society of Civil Engineers, the current condition of the
			 infrastructure in the United States earns a grade point average of D, and an
			 estimated $2,200,000,000,000 investment is needed over the next 5 years to
			 bring American infrastructure up to adequate condition;
				(7)according to the
			 National Surface Transportation Policy and Revenue Study Commission,
			 $225,000,000,000 is needed annually from all sources for the next 50 years to
			 upgrade the United States surface transportation system to a state of good
			 repair and create a more advanced system;
				(8)the current
			 infrastructure financing mechanisms of the United States, both on the Federal
			 and State level, will fail to meet current and foreseeable demands and will
			 create large funding gaps;
				(9)published reports
			 state that there may not be enough demand for municipal bonds to maintain the
			 same level of borrowing at the same rates, resulting in significantly decreased
			 infrastructure investment at the State and local level;
				(10)current funding
			 mechanisms are not readily scalable and do not—
					(A)serve large
			 in-State or cross jurisdiction infrastructure projects, projects of regional or
			 national significance, or projects that cross sector silos;
					(B)sufficiently
			 catalyze private sector investment; or
					(C)ensure the
			 optimal return on public resources;
					(11)although grant
			 programs of the United States Government must continue to play a central role
			 in financing the transportation, environment, and energy infrastructure needs
			 of the United States, current and foreseeable demands on existing Federal,
			 State, and local funding for infrastructure expansion clearly exceed the
			 resources to support these programs by margins wide enough to prompt serious
			 concerns about the United States ability to sustain long-term economic
			 development, productivity, and international competitiveness;
				(12)the capital
			 markets, including pension funds, private equity funds, mutual funds, sovereign
			 wealth funds, and other investors, have a growing interest in infrastructure
			 investment and represent hundreds of billions of dollars of potential
			 investment; and
				(13)the
			 establishment of a United States Government-owned, independent, professionally
			 managed institution that could provide credit support to qualified
			 infrastructure projects of regional and national significance, making
			 transparent merit-based investment decisions based on the commercial viability
			 of infrastructure projects, would catalyze the participation of significant
			 private investment capital.
				(b)PurposeThe purpose of this Act is to facilitate
			 investment in, and long-term financing of, economically viable infrastructure
			 projects of regional or national significance in a manner that both complements
			 existing Federal, State, local, and private funding sources for these projects
			 and introduces a merit-based system for financing such projects, in order to
			 mobilize significant private sector investment, create jobs, and ensure United
			 States competitiveness through a self-sustaining institution that limits the
			 need for ongoing Federal funding.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)AIFAThe
			 term AIFA means the American Infrastructure Financing Authority
			 established under this Act.
			(2)Blind
			 trustThe term blind trust means a trust in which
			 the beneficiary has no knowledge of the specific holdings and no rights over
			 how those holdings are managed by the fiduciary of the trust prior to the
			 dissolution of the trust.
			(3)Board of
			 DirectorsThe term Board of Directors means Board of
			 Directors of AIFA.
			(4)ChairpersonThe
			 term Chairperson means the Chairperson of the Board of Directors
			 of AIFA.
			(5)Chief executive
			 officerThe term chief executive officer means the
			 chief executive officer of AIFA, appointed under section 103.
			(6)CostThe
			 term cost has the same meaning as in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
			(7)Direct
			 loanThe term direct loan has the same meaning as
			 in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
			(8)Eligible
			 entityThe term eligible entity means an individual,
			 corporation, partnership (including a public-private partnership), joint
			 venture, trust, State, or other governmental entity, including a political
			 subdivision or any other instrumentality of a State, or a revolving
			 fund.
			(9)Infrastructure
			 project
				(A)In
			 generalThe term eligible infrastructure project
			 means any transportation, water, or energy infrastructure project, or an
			 aggregation of such infrastructure projects, as provided in this Act.
				(B)Transportation
			 infrastructure projectThe term transportation
			 infrastructure project means the construction, alteration, or repair,
			 including the facilitation of intermodal transit, of the following
			 subsectors:
					(i)Highway or
			 road.
					(ii)Bridge.
					(iii)Mass
			 transit.
					(iv)Inland
			 waterways.
					(v)Commercial
			 ports.
					(vi)Airports.
					(vii)Air traffic
			 control systems.
					(viii)Passenger
			 rail, including high-speed rail.
					(ix)Freight rail
			 systems.
					(C)Water
			 infrastructure projectThe term water infrastructure
			 project means the construction, consolidation, alteration, or repair of
			 the following subsectors:
					(i)Water waste
			 treatment facility.
					(ii)Storm water
			 management system.
					(iii)Dam.
					(iv)Solid waste
			 disposal facility.
					(v)Levee.
					(vi)Open space
			 management system.
					(D)Energy
			 infrastructure projectThe term energy infrastructure
			 project means the construction, alteration, or repair of the following
			 subsectors:
					(i)Pollution reduced
			 energy generation.
					(ii)Transmission and
			 distribution.
					(iii)Storage.
					(iv)Energy
			 efficiency enhancements for buildings, including public and commercial
			 buildings.
					(E)Board authority
			 to modify subsectorsThe Board of Directors may make
			 modifications, at the discretion of the Board, to the subsectors described in
			 this paragraph by a vote of not fewer than 5 of the voting members of the Board
			 of Directors.
				(10)Investment-grade
			 ratingThe term investment-grade rating means a
			 rating of BBB minus, Baa3, or higher assigned to an infrastructure project by a
			 ratings agency.
			(11)Loan
			 guaranteeThe term loan guarantee has the same
			 meaning as in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
			(12)Public-private
			 partnershipThe term public-private partnership
			 means any eligible entity—
				(A)(i)which is undertaking
			 the development of all or part of an infrastructure project that will have a
			 public benefit, pursuant to requirements established in one or more contracts
			 between the entity and a State or an instrumentality of a State; or
					(ii)the activities of which, with
			 respect to such an infrastructure project, are subject to regulation by a State
			 or any instrumentality of a State;
					(B)which owns,
			 leases, or operates or will own, lease, or operate, the project in whole or in
			 part; and
				(C)the participants
			 in which include not fewer than 1 nongovernmental entity with significant
			 investment and some control over the project or project vehicle.
				(13)Rural
			 infrastructure projectThe term rural infrastructure
			 project means an infrastructure project in a rural area, as that term is
			 defined in section 343(a)(13)(A) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1991(a)(13)(A)).
			(14)SecretaryUnless
			 the context otherwise requires, the term Secretary means the
			 Secretary of the Treasury or the designee thereof.
			(15)Senior
			 managementThe term senior management means the
			 chief financial officer, chief risk officer, chief compliance officer, general
			 counsel, chief lending officer, and chief operations officer of AIFA
			 established under section 105, and such other officers as the Board of
			 Directors may, by majority vote, add to senior management.
			(16)StateThe
			 term State includes the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana
			 Islands, and any other territory of the United States.
			IAmerican
			 Infrastructure Financing Authority
			101.Establishment
			 and general authority of AIFA
				(a)Establishment
			 of AIFAThe American Infrastructure Financing Authority is
			 established as a wholly owned Government corporation.
				(b)General
			 authority of AIFAAIFA shall provide direct loans and loan
			 guarantees to facilitate infrastructure projects that are both economically
			 viable and of regional or national significance, and shall have such other
			 authority, as provided in this Act.
				(c)Incorporation
					(1)In
			 generalThe Board of Directors first appointed shall be deemed
			 the incorporator of AIFA, and the incorporation shall be held to have been
			 effected from the date of the first meeting of the Board of Directors.
					(2)Corporate
			 officeAIFA shall—
						(A)maintain an office in Washington, DC;
			 and
						(B)for purposes of venue in civil actions, be
			 considered to be a resident of Washington, DC.
						(d)Responsibility
			 of the SecretaryThe Secretary shall take such action as may be
			 necessary to assist in implementing AIFA, and in carrying out the purpose of
			 this Act.
				(e)Rule of
			 ConstructionChapter 91 of title 31, United States Code, does not
			 apply to AIFA, unless otherwise specifically provided in this Act.
				102.Voting members
			 of the Board of Directors
				(a)Voting
			 Membership of the board of directors
					(1)In
			 generalAIFA shall have a Board of Directors consisting of 7
			 voting members appointed by the President, by and with the advice and consent
			 of the Senate, not more than 4 of whom shall be from the same political
			 party.
					(2)ChairpersonOne
			 of the voting members of the Board of Directors shall be designated by the
			 President to serve as Chairperson thereof.
					(3)Congressional
			 recommendationsNot later than 30 days after the date of
			 enactment of this Act, the majority leader of the Senate, the minority leader
			 of the Senate, the Speaker of the House of Representatives, and the minority
			 leader of the House of Representatives shall each submit a recommendation to
			 the President for appointment of a member of the Board of Directors, after
			 consultation with the appropriate committees of Congress.
					(b)Voting
			 rightsEach voting member of the Board of Directors shall have an
			 equal vote in all decisions of the Board of Directors.
				(c)Qualifications
			 of voting membersEach voting member of the Board of Directors
			 shall—
					(1)be a citizen of
			 the United States; and
					(2)have significant
			 demonstrated expertise in—
						(A)the management
			 and administration of a financial institution relevant to the operation of
			 AIFA; or
						(B)the financing,
			 development, or operation of infrastructure projects.
						(d)Terms
					(1)In
			 generalExcept as otherwise provided in this Act, each voting
			 member of the Board of Directors shall be appointed for a term of 4
			 years.
					(2)Initial
			 staggered termsOf the voting members first appointed to the
			 Board of Directors—
						(A)the initial
			 Chairperson and 3 of the other voting members shall each be appointed for a
			 term of 4 years; and
						(B)the remaining 3
			 voting members shall each be appointed for a term of 2 years.
						(3)Date of initial
			 nominationsThe initial nominations for the appointment of all
			 voting members of the Board of Directors shall be made not later than 60 days
			 after the date of enactment of this Act.
					(4)Beginning of
			 termThe term of each of the initial voting members appointed
			 under this section shall commence immediately upon the date of appointment,
			 except that, for purposes of calculating the term limits specified in this
			 subsection, the initial terms shall each be construed as beginning on January
			 22 of the year following the date of the initial appointment.
					(5)VacanciesA
			 vacancy in the position of a voting member of the Board of Directors shall be
			 filled by the President, and a member appointed to fill a vacancy on the Board
			 of Directors occurring before the expiration of the term for which the
			 predecessor was appointed shall be appointed only for the remainder of that
			 term.
					(e)Meetings
					(1)Open to the
			 public; noticeExcept as provided in paragraph (3), all meetings
			 of the Board of Directors shall be—
						(A)open to the
			 public; and
						(B)preceded by
			 reasonable public notice.
						(2)FrequencyThe
			 Board of Directors shall meet not later than 60 days after the date on which
			 all members of the Board of Directors are first appointed, at least quarterly
			 thereafter, and otherwise at the call of either the Chairperson or 5 voting
			 members of the Board of Directors.
					(3)Exception for
			 closed meetingsThe voting members of the Board of Directors may,
			 by majority vote, close a meeting to the public if, during the meeting to be
			 closed, there is likely to be disclosed proprietary or sensitive information
			 regarding an infrastructure project under consideration for assistance under
			 this Act. The Board of Directors shall prepare minutes of any meeting that is
			 closed to the public, and shall make such minutes available as soon as
			 practicable, not later than 1 year after the date of the closed meeting, with
			 any necessary redactions to protect any proprietary or sensitive
			 information.
					(4)QuorumFor
			 purposes of meetings of the Board of Directors, 5 voting members of the Board
			 of Directors shall constitute a quorum.
					(f)Compensation of
			 membersEach voting member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
				(g)Conflicts of
			 interestA voting member of the Board of Directors may not
			 participate in any review or decision affecting an infrastructure project under
			 consideration for assistance under this Act, if the member has or is affiliated
			 with an entity who has a financial interest in such project.
				103.Chief
			 executive officer of AIFA
				(a)In
			 generalThe chief executive officer of AIFA shall be a nonvoting
			 member of the Board of Directors, who shall be responsible for all activities
			 of AIFA, and shall support the Board of Directors as set forth in this Act and
			 as the Board of Directors deems necessary or appropriate.
				(b)Appointment and
			 tenure of the chief executive officer
					(1)In
			 generalThe President shall appoint the chief executive officer,
			 by and with the advice and consent of the Senate.
					(2)TermThe
			 chief executive officer shall be appointed for a term of 6 years.
					(3)VacanciesAny
			 vacancy in the office of the chief executive officer shall be filled by the
			 President, and the person appointed to fill a vacancy in that position
			 occurring before the expiration of the term for which the predecessor was
			 appointed shall be appointed only for the remainder of that term.
					(c)QualificationsThe
			 chief executive officer—
					(1)shall have
			 significant expertise in management and administration of a financial
			 institution, or significant expertise in the financing and development of
			 infrastructure projects; and
					(2)may not—
						(A)hold any other
			 public office;
						(B)have any
			 financial interest in an infrastructure project then being considered by the
			 Board of Directors, unless that interest is placed in a blind trust; or
						(C)have any
			 financial interest in an investment institution or its affiliates or any other
			 entity seeking or likely to seek financial assistance for any infrastructure
			 project from AIFA, unless any such interest is placed in a blind trust for the
			 tenure of the service of the chief executive officer plus 2 additional
			 years.
						(d)ResponsibilitiesThe
			 chief executive officer shall have such executive functions, powers, and duties
			 as may be prescribed by this Act, the bylaws of AIFA, or the Board of
			 Directors, including—
					(1)responsibility
			 for the development and implementation of the strategy of AIFA,
			 including—
						(A)the development
			 and submission to the Board of Directors of the annual business plans and
			 budget;
						(B)the development
			 and submission to the Board of Directors of a long-term strategic plan;
			 and
						(C)the development,
			 revision, and submission to the Board of Directors of internal policies;
			 and
						(2)responsibility
			 for the management and oversight of the daily activities, decisions,
			 operations, and personnel of AIFA, including—
						(A)the appointment
			 of senior management, subject to approval by the voting members of the Board of
			 Directors, and the hiring and termination of all other AIFA personnel;
						(B)requesting the
			 detail, on a reimbursable basis, of personnel from any Federal agency having
			 specific expertise not available from within AIFA, following which request the
			 head of the Federal agency may detail, on a reimbursable basis, any personnel
			 of such agency reasonably requested by the chief executive officer;
						(C)assessing and
			 recommending in the first instance, for ultimate approval or disapproval by the
			 Board of Directors, compensation and adjustments to compensation of senior
			 management and other personnel of AIFA as may be necessary for carrying out the
			 functions of AIFA;
						(D)ensuring, in
			 conjunction with the general counsel of AIFA, that all activities of AIFA are
			 carried out in compliance with applicable law;
						(E)overseeing the
			 involvement of AIFA in all projects, including—
							(i)developing
			 eligible projects for AIFA financial assistance;
							(ii)determining the
			 terms and conditions of all financial assistance packages;
							(iii)monitoring all
			 infrastructure projects assisted by AIFA, including responsibility for ensuring
			 that the proceeds of any loan made, guaranteed, or participated in are used
			 only for the purposes for which the loan or guarantee was made;
							(iv)preparing and
			 submitting for approval by the Board of Directors the documents required under
			 paragraph (1); and
							(v)ensuring the
			 implementation of decisions of the Board of Directors; and
							(F)such other
			 activities as may be necessary or appropriate in carrying out this Act.
						(e)Compensation
					(1)In
			 generalAny compensation assessment or recommendation by the
			 chief executive officer under this section shall be without regard to the
			 provisions of chapter 51 or subchapter III of chapter 53 of title 5, United
			 States Code.
					(2)ConsiderationsThe
			 compensation assessment or recommendation required under this subsection shall
			 take into account merit principles, where applicable, as well as the education,
			 experience, level of responsibility, geographic differences, and retention and
			 recruitment needs in determining compensation of personnel.
					104.Powers and
			 duties of the Board of DirectorsThe Board of Directors shall—
				(1)as soon as is
			 practicable after the date on which all members are appointed, approve or
			 disapprove senior management appointed by the chief executive officer;
				(2)not later than
			 180 days after the date on which all members are appointed—
					(A)develop and
			 approve the bylaws of AIFA, including bylaws for the regulation of the affairs
			 and conduct of the business of AIFA, consistent with the purpose, goals,
			 objectives, and policies set forth in this Act;
					(B)establish
			 subcommittees, including an audit committee that is composed solely of members
			 of the Board of Directors who are independent of the senior management of
			 AIFA;
					(C)develop and
			 approve, in consultation with senior management, a conflict-of-interest policy
			 for the Board of Directors and for senior management;
					(D)approve or
			 disapprove internal policies that the chief executive officer shall submit to
			 the Board of Directors, including—
						(i)policies
			 regarding the loan application and approval process, including—
							(I)disclosure and
			 application procedures to be followed by entities in the course of nominating
			 infrastructure projects for assistance under this Act;
							(II)guidelines for
			 the selection and approval of projects;
							(III)specific
			 criteria for determining eligibility for project selection, consistent with
			 title II; and
							(IV)standardized
			 terms and conditions, fee schedules, or legal requirements of a contract or
			 program, so as to carry out this Act; and
							(ii)operational
			 guidelines; and
						(E)approve or
			 disapprove a 1-year business plan and budget for AIFA;
					(3)ensure that AIFA
			 is at all times operated in a manner that is consistent with this Act,
			 by—
					(A)monitoring and
			 assessing the effectiveness of AIFA in achieving its strategic goals;
					(B)periodically
			 reviewing internal policies;
					(C)reviewing and
			 approving annual business plans, annual budgets, and long-term strategies
			 submitted by the chief executive officer;
					(D)reviewing and
			 approving annual reports submitted by the chief executive officer;
					(E)engaging one or
			 more external auditors, as set forth in this Act; and
					(F)reviewing and
			 approving all changes to the organization of senior management;
					(4)appoint and fix,
			 by a vote of 5 of the 7 voting members of the Board of Directors, and without
			 regard to the provisions of chapter 51 or subchapter III of chapter 53 of title
			 5, United Sates Code, the compensation and adjustments to compensation of all
			 AIFA personnel, provided that in appointing and fixing any compensation or
			 adjustments to compensation under this paragraph, the Board shall—
					(A)consult with, and
			 seek to maintain comparability with, other comparable Federal personnel, as the
			 Secretary may deem appropriate;
					(B)consult with the
			 Office of Personnel Management; and
					(C)carry out such
			 duties consistent with merit principles, where applicable, as well as the
			 education, experience, level of responsibility, geographic differences, and
			 retention and recruitment needs in determining compensation of
			 personnel;
					(5)establish such
			 other criteria, requirements, or procedures as the Board of Directors may
			 consider to be appropriate in carrying out this Act;
				(6)serve as the
			 primary liaison for AIFA in interactions with Congress, the Executive Branch,
			 and State and local governments, and to represent the interests of AIFA in such
			 interactions and others;
				(7)approve by a vote
			 of 5 of the 7 voting members of the Board of Directors any changes to the
			 bylaws or internal policies of AIFA;
				(8)have the
			 authority and responsibility—
					(A)to oversee
			 entering into and carry out such contracts, leases, cooperative agreements, or
			 other transactions as are necessary to carry out this Act with—
						(i)any
			 Federal department or agency;
						(ii)any State,
			 territory, or possession (or any political subdivision thereof, including State
			 infrastructure banks) of the United States; and
						(iii)any individual,
			 public-private partnership, firm, association, or corporation;
						(B)to approve of the
			 acquisition, lease, pledge, exchange, and disposal of real and personal
			 property by AIFA and otherwise approve the exercise by AIFA of all of the usual
			 incidents of ownership of property, to the extent that the exercise of such
			 powers is appropriate to and consistent with the purposes of AIFA;
					(C)to determine the
			 character of, and the necessity for, the obligations and expenditures of AIFA,
			 and the manner in which the obligations and expenditures will be incurred,
			 allowed, and paid, subject to this Act and other Federal law specifically
			 applicable to wholly owned Federal corporations;
					(D)to execute, in
			 accordance with applicable bylaws and regulations, appropriate
			 instruments;
					(E)to approve other
			 forms of credit enhancement that AIFA may provide to eligible projects, as long
			 as the forms of credit enhancements are consistent with the purposes of this
			 Act and terms set forth in title II;
					(F)to exercise all
			 other lawful powers which are necessary or appropriate to carry out, and are
			 consistent with, the purposes of AIFA;
					(G)to sue or be sued
			 in the corporate capacity of AIFA in any court of competent
			 jurisdiction;
					(H)to indemnify the
			 members of the Board of Directors and officers of AIFA for any liabilities
			 arising out of the actions of the members and officers in such capacity, in
			 accordance with, and subject to the limitations contained in this Act;
					(I)to review all
			 financial assistance packages to all eligible infrastructure projects, as
			 submitted by the chief executive officer and to approve, postpone, or deny the
			 same by majority vote;
					(J)to review all
			 restructuring proposals submitted by the chief executive officer, including
			 assignation, pledging, or disposal of the interest of AIFA in a project,
			 including payment or income from any interest owned or held by AIFA, and to
			 approve, postpone, or deny the same by majority vote; and
					(K)to enter into
			 binding commitments, as specified in approved financial assistance
			 packages;
					(9)delegate to the
			 chief executive officer those duties that the Board of Directors deems
			 appropriate, to better carry out the powers and purposes of the Board of
			 Directors under this section; and
				(10)to approve a
			 maximum aggregate amount of principal exposure of AIFA at any given
			 time.
				105.Senior
			 management
				(a)In
			 generalSenior management shall support the chief executive
			 officer in the discharge of the responsibilities of the chief executive
			 officer.
				(b)Appointment of
			 senior managementThe chief executive officer shall appoint such
			 senior managers as are necessary to carry out the purpose of AIFA, as approved
			 by a majority vote of the voting members of the Board of Directors.
				(c)TermEach
			 member of senior management shall serve at the pleasure of the chief executive
			 officer and the Board of Directors.
				(d)Removal of
			 senior managementAny member of senior management may be removed,
			 either by a majority of the voting members of the Board of Directors upon
			 request by the chief executive officer, or otherwise by vote of not fewer than
			 5 voting members of the Board of Directors.
				(e)Senior
			 management
					(1)In
			 generalEach member of senior management shall report directly to
			 the chief executive officer, other than the Chief Risk Officer, who shall
			 report directly to the Board of Directors.
					(2)Duties and
			 responsibilities
						(A)Chief financial
			 officerThe Chief Financial Officer shall be responsible for all
			 financial functions of AIFA, provided that, at the discretion of the Board of
			 Directors, specific functions of the Chief Financial Officer may be delegated
			 externally.
						(B)Chief risk
			 officerThe Chief Risk Officer shall be responsible for all
			 functions of AIFA relating to—
							(i)the
			 creation of financial, credit, and operational risk management guidelines and
			 policies;
							(ii)the
			 establishment of guidelines to ensure diversification of lending activities by
			 region, infrastructure project type, and project size;
							(iii)the creation of
			 conforming standards for infrastructure finance agreements;
							(iv)the monitoring
			 of the financial, credit, and operational exposure of AIFA; and
							(v)risk management
			 and mitigation actions, including by reporting such actions, or recommendations
			 of such actions to be taken, directly to the Board of Directors.
							(C)Chief
			 compliance officerThe Chief Compliance Officer shall be
			 responsible for all functions of AIFA relating to internal audits, accounting
			 safeguards, and the enforcement of such safeguards and other applicable
			 requirements.
						(D)General
			 counselThe General Counsel shall be responsible for all
			 functions of AIFA relating to legal matters and, in consultation with the chief
			 executive officer, shall be responsible for ensuring that AIFA complies with
			 all applicable law.
						(E)Chief
			 operations officerThe Chief Operations Officer shall be
			 responsible for all operational functions of AIFA, including those relating to
			 the continuing operations and performance of all infrastructure projects in
			 which AIFA retains an interest and for all AIFA functions related to human
			 resources.
						(F)Chief lending
			 officerThe Chief Lending Officer shall be responsible
			 for—
							(i)all
			 functions of AIFA relating to the development of project pipeline, financial
			 structuring of projects, credit analysis of infrastructure projects, selection
			 of infrastructure projects to be reviewed by the Board of Directors,
			 preparation of infrastructure projects to be presented to the Board of
			 Directors, and set aside for rural infrastructure projects; and
							(ii)the creation and
			 management of—
								(I)a Center for
			 Excellence to provide technical assistance to public sector borrowers in the
			 development and financing of infrastructure projects; and
								(II)an Office of
			 Rural Assistance to provide technical assistance in the development and
			 financing of rural infrastructure projects.
								(f)Changes to
			 senior managementThe Board of Directors, in consultation with
			 the chief executive officer, may alter the structure of the senior management
			 of AIFA at any time to better accomplish the goals, objectives, and purposes of
			 AIFA, provided that the functions of the Chief Financial Officer set forth in
			 subsection (e) remain separate from the functions of the Chief Risk Officer set
			 forth in subsection (e).
				(g)Conflicts of
			 interestNo individual appointed to senior management may—
					(1)hold any other
			 public office;
					(2)have any
			 financial interest in an infrastructure project then being considered by the
			 Board of Directors, unless that interest is placed in a blind trust; or
					(3)have any
			 financial interest in an investment institution or its affiliates, AIFA or its
			 affiliates, or other entity then seeking or likely to seek financial assistance
			 for any infrastructure project from AIFA, unless any such interest is placed in
			 a blind trust during the term of service of that individual in a senior
			 management position, and for a period of 2 years thereafter.
					106.Special
			 Inspector General for AIFA
				(a)In
			 generalDuring the first 5 operating years of AIFA, the Office of
			 the Inspector General of the Department of the Treasury shall have
			 responsibility for AIFA.
				(b)Office of the
			 Special Inspector GeneralEffective 5 years after the date of
			 enactment of the commencement of the operations of AIFA, there is established
			 the Office of the Special Inspector General for AIFA.
				(c)Appointment of
			 Inspector General; removal
					(1)Head of
			 OfficeThe head of the Office of the Special Inspector General
			 for AIFA shall be the Special Inspector General for AIFA (in this Act referred
			 to as the Special Inspector General), who shall be appointed by
			 the President, by and with the advice and consent of the Senate.
					(2)Basis of
			 appointmentThe appointment of the Special Inspector General
			 shall be made on the basis of integrity and demonstrated ability in accounting,
			 auditing, financial analysis, law, management analysis, public administration,
			 or investigations.
					(3)Timing of
			 nominationThe nomination of an individual as Special Inspector
			 General shall be made as soon as is practicable after the effective date under
			 subsection (b).
					(4)RemovalThe
			 Special Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
					(5)Rule of
			 constructionFor purposes of section 7324 of title 5, United
			 States Code, the Special Inspector General shall not be considered an employee
			 who determines policies to be pursued by the United States in the nationwide
			 administration of Federal law.
					(6)Rate of
			 payThe annual rate of basic pay of the Special Inspector General
			 shall be the annual rate of basic pay for an Inspector General under section
			 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.).
					(d)Duties
					(1)In
			 generalIt shall be the duty of the Special Inspector General to
			 conduct, supervise, and coordinate audits and investigations of the business
			 activities of AIFA.
					(2)Other systems,
			 procedures, and controlsThe Special Inspector General shall
			 establish, maintain, and oversee such systems, procedures, and controls as the
			 Special Inspector General considers appropriate to discharge the duty under
			 paragraph (1).
					(3)Additional
			 dutiesIn addition to the duties specified in paragraphs (1) and
			 (2), the Inspector General shall also have the duties and responsibilities of
			 inspectors general under the Inspector General Act of 1978.
					(e)Powers and
			 authorities
					(1)In
			 generalIn carrying out the duties specified in subsection (c),
			 the Special Inspector General shall have the authorities provided in section 6
			 of the Inspector General Act of 1978.
					(2)Additional
			 authorityThe Special Inspector General shall carry out the
			 duties specified in subsection (c)(1) in accordance with section 4(b)(1) of the
			 Inspector General Act of 1978.
					(f)Personnel,
			 facilities, and other resources
					(1)Additional
			 officers
						(A)The Special
			 Inspector General may select, appoint, and employ such officers and employees
			 as may be necessary for carrying out the duties of the Special Inspector
			 General, subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates.
						(B)The Special
			 Inspector General may exercise the authorities of subsections (b) through (i)
			 of section 3161 of title 5, United States Code (without regard to subsection
			 (a) of that section).
						(2)Retention of
			 servicesThe Special Inspector General may obtain services as
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for grade GS–15 of the General
			 Schedule by section 5332 of such title.
					(3)Ability to
			 contract for audits, studies, and other servicesThe Special
			 Inspector General may enter into contracts and other arrangements for audits,
			 studies, analyses, and other services with public agencies and with private
			 persons, and make such payments as may be necessary to carry out the duties of
			 the Special Inspector General.
					(4)Request for
			 information
						(A)In
			 generalUpon request of the Special Inspector General for
			 information or assistance from any department, agency, or other entity of the
			 Federal Government, the head of such entity shall, insofar as is practicable
			 and not in contravention of any existing law, furnish such information or
			 assistance to the Special Inspector General, or an authorized designee.
						(B)Refusal to
			 complyWhenever information or assistance requested by the
			 Special Inspector General is, in the judgment of the Special Inspector General,
			 unreasonably refused or not provided, the Special Inspector General shall
			 report the circumstances to the Secretary of the Treasury, without
			 delay.
						(g)Reports
					(1)Annual
			 reportNot later than 1 year after the confirmation of the
			 Special Inspector General, and every calendar year thereafter, the Special
			 Inspector General shall submit to the President a report summarizing the
			 activities of the Special Inspector General during the previous 1-year period
			 ending on the date of such report.
					(2)Public
			 disclosuresNothing in this subsection shall be construed to
			 authorize the public disclosure of information that is—
						(A)specifically
			 prohibited from disclosure by any other provision of law;
						(B)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
						(C)a part of an
			 ongoing criminal investigation.
						107.Other
			 personnelExcept as otherwise
			 provided in the bylaws of AIFA, the chief executive officer, in consultation
			 with the Board of Directors, shall appoint, remove, and define the duties of
			 such qualified personnel as are necessary to carry out the powers, duties, and
			 purpose of AIFA, other than senior management, who shall be appointed in
			 accordance with section 105.
			108.ComplianceThe provision of assistance by the Board of
			 Directors pursuant to this Act shall not be construed as superseding any
			 provision of State law or regulation otherwise applicable to an infrastructure
			 project.
			IITerms and
			 limitations on direct loans and loan guarantees
			201.Eligibility
			 criteria for assistance from AIFA and terms and limitations of loans
				(a)In
			 generalAny project whose use or purpose is private and for which
			 no public benefit is created shall not be eligible for financial assistance
			 from AIFA under this Act. Financial assistance under this Act shall only be
			 made available if the applicant for such assistance has demonstrated to the
			 satisfaction of the Board of Directors that the infrastructure project for
			 which such assistance is being sought—
					(1)is not for the
			 refinancing of an existing infrastructure project; and
					(2)meets—
						(A)any pertinent
			 requirements set forth in this Act;
						(B)any criteria
			 established by the Board of Directors or chief executive officer in accordance
			 with this Act; and
						(C)the definition of
			 a transportation infrastructure project, water infrastructure project, or
			 energy infrastructure project.
						(b)ConsiderationsThe
			 criteria established by the Board of Directors pursuant to this Act shall
			 provide adequate consideration of—
					(1)the economic,
			 financial, technical, environmental, and public benefits and costs of each
			 infrastructure project under consideration for financial assistance under this
			 Act, prioritizing infrastructure projects that—
						(A)contribute to
			 regional or national economic growth;
						(B)offer value for
			 money to taxpayers;
						(C)demonstrate a
			 clear public benefit;
						(D)lead to job
			 creation; and
						(E)mitigate
			 environmental concerns;
						(2)the means by
			 which development of the infrastructure project under consideration is being
			 financed, including—
						(A)the terms,
			 conditions, and structure of the proposed financing;
						(B)the credit
			 worthiness and standing of the project sponsors, providers of equity, and
			 cofinanciers;
						(C)the financial
			 assumptions and projections on which the infrastructure project is based;
			 and
						(D)whether there is
			 sufficient State or municipal political support for the successful completion
			 of the infrastructure project;
						(3)the likelihood
			 that the provision of assistance by AIFA will cause such development to proceed
			 more promptly and with lower costs for financing than would be the case without
			 such assistance;
					(4)the extent to
			 which the provision of assistance by AIFA maximizes the level of private
			 investment in the infrastructure project or supports a public-private
			 partnership, while providing a significant public benefit;
					(5)the extent to
			 which the provision of assistance by AIFA can mobilize the participation of
			 other financing partners in the infrastructure project;
					(6)the technical and
			 operational viability of the infrastructure project;
					(7)the proportion of
			 financial assistance from AIFA;
					(8)the geographic
			 location of the project in an effort to have geographic diversity of projects
			 funded by AIFA;
					(9)the size of the
			 project and its impact on the resources of AIFA; and
					(10)the
			 infrastructure sector of the project, in an effort to have projects from more
			 than one sector funded by AIFA.
					(c)Application
					(1)In
			 generalAny eligible entity seeking assistance from AIFA under
			 this Act for an eligible infrastructure project shall submit an application to
			 AIFA at such time, in such manner, and containing such information as the Board
			 of Directors or the chief executive officer may require.
					(2)Review of
			 applicationsAIFA shall review applications for assistance under
			 this Act on an ongoing basis. The chief executive officer, working with the
			 senior management, shall prepare eligible infrastructure projects for review
			 and approval by the Board of Directors.
					(3)Dedicated
			 revenue sourcesThe Federal credit instrument shall be repayable,
			 in whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the infrastructure project obligations.
					(d)Eligible
			 infrastructure project costs
					(1)In
			 generalExcept as provided in paragraph (2), to be eligible for
			 assistance under this Act, an infrastructure project shall have project costs
			 that are reasonably anticipated to equal or exceed $100,000,000.
					(2)Rural
			 infrastructure projectsTo be eligible for assistance under this
			 Act a rural infrastructure project shall have project costs that are reasonably
			 anticipated to equal or exceed $25,000,000.
					(e)Loan
			 eligibility and maximum amounts
					(1)In
			 generalThe amount of a direct loan or loan guarantee under this
			 Act shall not exceed the lesser of 50 percent of the reasonably anticipated
			 eligible infrastructure project costs or, if the direct loan or loan guarantee
			 does not receive an investment grade rating, the amount of the senior project
			 obligations.
					(2)Maximum annual
			 loan and loan guarantee volumeThe aggregate amount of direct
			 loans and loan guarantees made by AIFA in any single fiscal year may not
			 exceed—
						(A)during the first
			 2 fiscal years of the operations of AIFA, $10,000,000,000;
						(B)during fiscal
			 years 3 through 9 of the operations of AIFA, $20,000,000,000; or
						(C)during any fiscal
			 year thereafter, $50,000,000,000.
						(f)State and local
			 permits requiredThe provision of assistance by the Board of
			 Directors pursuant to this Act shall not be deemed to relieve any recipient of
			 such assistance, or the related infrastructure project, of any obligation to
			 obtain required State and local permits and approvals.
				202.Loan terms and
			 repayment
				(a)In
			 generalA direct loan or loan
			 guarantee under this Act with respect to an eligible infrastructure project
			 shall be on such terms, subject to such conditions, and contain such covenants,
			 representations, warranties, and requirements (including requirements for
			 audits) as the chief executive officer determines appropriate.
				(b)TermsA direct loan or loan guarantee under this
			 Act—
					(1)shall—
						(A)be payable, in
			 whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the senior project obligations (such as availability payments
			 and dedicated State or local revenues); and
						(B)include a rate
			 covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
						(2)may have a lien
			 on revenues described in paragraph (1), subject to any lien securing project
			 obligations.
					(c)Base interest
			 rateThe base interest rate on a direct loan under this Act shall
			 be not less than the yield on United States Treasury obligations of a similar
			 maturity to the maturity of the direct loan on the date of execution of the
			 loan agreement.
				(d)Risk
			 assessmentBefore entering into an agreement for assistance under
			 this Act, the chief executive officer, in consultation with the Director of the
			 Office of Management and Budget and each rating agency providing a preliminary
			 rating opinion letter under this section, shall determine an appropriate
			 Federal credit subsidy amount for each direct loan and loan guarantee, taking
			 into account such letter, as well as any comparable market rates available for
			 such a loan or loan guarantee, should any exist.
				(e)Credit
			 feeWith respect to each agreement for assistance under this Act,
			 the chief executive officer shall charge a credit fee to the recipient of such
			 assistance to pay for, over time, all or a portion of the Federal credit
			 subsidy determined under subsection (d), with the remainder paid by the account
			 established for AIFA. In the case of a direct loan, such credit fee shall be in
			 addition to the base interest rate established under subsection (c).
				(f)Maturity
			 dateThe final maturity date of a direct loan or loan guaranteed
			 by AIFA under this Act shall be not later than 35 years after the date of
			 substantial completion of the infrastructure project, as determined by the
			 chief executive officer.
				(g)Preliminary
			 rating opinion letter
					(1)In
			 generalThe chief executive officer shall require each applicant
			 for assistance under this Act to provide a preliminary rating opinion letter
			 from at least 1 ratings agency, indicating that the senior obligations of the
			 infrastructure project, which may be the Federal credit instrument, have the
			 potential to achieve an investment-grade rating.
					(2)Rural
			 infrastructure projectsWith respect to a rural infrastructure
			 project, a rating agency opinion letter described in paragraph (1) shall not be
			 required, except that the loan or loan guarantee shall receive an internal
			 rating score, using methods similar to the ratings agencies generated by AIFA,
			 measuring the proposed direct loan or loan guarantee against comparable direct
			 loans or loan guarantees of similar credit quality in a similar sector.
					(h)Investment-Grade
			 rating requirement
					(1)Loans and loan
			 guaranteesThe execution of a direct loan or loan guarantee under
			 this Act shall be contingent on the senior obligations of the infrastructure
			 project receiving an investment-grade rating.
					(2)Rating of AIFA
			 overall portfolioThe average rating of the overall portfolio of
			 AIFA shall be not less than investment grade after 5 years of operation.
					(i)Terms and
			 Repayment of direct loans
					(1)ScheduleThe
			 chief executive officer shall establish a repayment schedule for each direct
			 loan under this Act, based on the projected cash flow from infrastructure
			 project revenues and other repayment sources.
					(2)CommencementScheduled
			 loan repayments of principal or interest on a direct loan under this Act shall
			 commence not later than 5 years after the date of substantial completion of the
			 infrastructure project, as determined by the chief executive officer of
			 AIFA.
					(3)Deferred
			 payments of direct loans
						(A)AuthorizationIf,
			 at any time after the date of substantial completion of an infrastructure
			 project assisted under this Act, the infrastructure project is unable to
			 generate sufficient revenues to pay the scheduled loan repayments of principal
			 and interest on the direct loan under this Act, the chief executive officer may
			 allow the obligor to add unpaid principal and interest to the outstanding
			 balance of the direct loan, if the result would benefit the taxpayer.
						(B)InterestAny
			 payment deferred under subparagraph (A) shall—
							(i)continue to
			 accrue interest, in accordance with the terms of the obligation, until fully
			 repaid; and
							(ii)be
			 scheduled to be amortized over the remaining term of the loan.
							(C)Criteria
							(i)In
			 generalAny payment deferral under subparagraph (A) shall be
			 contingent on the infrastructure project meeting criteria established by the
			 Board of Directors.
							(ii)Repayment
			 standardsThe criteria established under clause (i) shall include
			 standards for reasonable assurance of repayment.
							(4)Prepayment of
			 direct loans
						(A)Use of excess
			 revenuesAny excess revenues that remain after satisfying
			 scheduled debt service requirements on the infrastructure project obligations
			 and direct loan and all deposit requirements under the terms of any trust
			 agreement, bond resolution, or similar agreement securing project obligations
			 under this Act may be applied annually to prepay the direct loan, without
			 penalty.
						(B)Use of proceeds
			 of refinancingA direct loan under this Act may be prepaid at any
			 time, without penalty, from the proceeds of refinancing from non-Federal
			 funding sources.
						(5)Sale of direct
			 loans
						(A)In
			 generalAs soon as is practicable after substantial completion of
			 an infrastructure project assisted under this Act, and after notifying the
			 obligor, the chief executive officer may sell to another entity, or reoffer
			 into the capital markets, a direct loan for the infrastructure project, if the
			 chief executive officer determines that the sale or reoffering can be made on
			 favorable terms for the taxpayer.
						(B)Consent of
			 obligorIn making a sale or reoffering under subparagraph (A),
			 the chief executive officer may not change the original terms and conditions of
			 the direct loan, without the written consent of the obligor.
						(j)Loan
			 guarantees
					(1)TermsThe
			 terms of a loan guaranteed by AIFA under this Act shall be consistent with the
			 terms set forth in this section for a direct loan, except that the rate on the
			 guaranteed loan and any payment, pre-payment, or refinancing features shall be
			 negotiated between the obligor and the lender, with the consent of the chief
			 executive officer.
					(2)Guaranteed
			 lenderA guaranteed lender shall be limited to those lenders
			 meeting the definition of that term in section 601(a) of title 23, United
			 States Code.
					(k)Compliance with
			 FCRA
					(1)In
			 generalExcept as provided in paragraph (2), direct loans and
			 loan guarantees authorized by this Act shall be subject to the provisions of
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
					(2)ExceptionSection
			 504(b) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)) shall not
			 apply to a loan or loan guarantee under this Act.
					203.Compliance and
			 enforcement
				(a)Credit
			 agreementNotwithstanding any
			 other provision of law, each eligible entity that receives assistance under
			 this Act from AIFA shall enter into a credit agreement that requires such
			 entity to comply with all applicable policies and procedures of AIFA, in
			 addition to all other provisions of the loan agreement.
				(b)AIFA authority
			 on noncomplianceIn any case in which a recipient of assistance
			 under this Act is materially out of compliance with the loan agreement, or any
			 applicable policy or procedure of AIFA, the Board of Directors may take action
			 to cancel unutilized loan amounts, or to accelerate the repayment terms of any
			 outstanding obligation.
				204.Audits;
			 reports to the President and Congress
				(a)AccountingThe
			 books of account of AIFA shall be maintained in accordance with generally
			 accepted accounting principles, and shall be subject to an annual audit by
			 independent public accountants of nationally recognized standing appointed by
			 the Board of Directors.
				(b)Reports
					(1)Board of
			 DirectorsNot later than 90 days after the last day of each
			 fiscal year, the Board of Directors shall submit to the President and Congress
			 a complete and detailed report with respect to the preceding fiscal year,
			 setting forth—
						(A)a summary of the
			 operations of AIFA, for such fiscal year;
						(B)a schedule of the
			 obligations of AIFA and capital securities outstanding at the end of such
			 fiscal year, with a statement of the amounts issued and redeemed or paid during
			 such fiscal year;
						(C)the status of
			 infrastructure projects receiving funding or other assistance pursuant to this
			 Act during such fiscal year, including all nonperforming loans, and including
			 disclosure of all entities with a development, ownership, or operational
			 interest in such infrastructure projects;
						(D)a description of
			 the successes and challenges encountered in lending to rural communities,
			 including the role of the Center for Excellence and the Office of Rural
			 Assistance established under this Act; and
						(E)an assessment of
			 the risks of the portfolio of AIFA, prepared by an independent source.
						(2)GAONot
			 later than 5 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall conduct an evaluation of, and shall submit
			 to Congress a report on, activities of AIFA for the fiscal years covered by the
			 report that includes an assessment of the impact and benefits of each funded
			 infrastructure project, including a review of how effectively each such
			 infrastructure project accomplished the goals prioritized by the infrastructure
			 project criteria of AIFA.
					(c)Books and
			 Records
					(1)In
			 generalAIFA shall maintain adequate books and records to support
			 the financial transactions of AIFA, with a description of financial
			 transactions and infrastructure projects receiving funding, and the amount of
			 funding for each such project maintained on a publically accessible
			 database.
					(2)Audits by the
			 Secretary and GAOThe books and records of AIFA shall at all
			 times be open to inspection by the Secretary of the Treasury, the Special
			 Inspector General, and the Comptroller General of the United States.
					IIIFunding of
			 AIFA
			301.Fees
				(a)In
			 generalThe chief executive
			 officer shall establish fees with respect to loans and loan guarantees under
			 this Act that—
					(1)are sufficient to
			 cover all the administrative costs to the Federal Government for the operations
			 of AIFA;
					(2)may be in the
			 form of an application or transaction fee, or interest rate adjustment;
			 and
					(3)may be based on
			 the risk premium associated with the loan or loan guarantee, taking into
			 consideration—
						(A)the price of
			 United States Treasury obligations of a similar maturity;
						(B)prevailing market
			 conditions;
						(C)the ability of
			 the infrastructure project to support the loan or loan guarantee; and
						(D)the total amount
			 of the loan or loan guarantee.
						(b)Treasury
			 receiptsAIFA shall annually deposit amounts of fees collected
			 under this section that are not used for the expenses of AIFA as miscellaneous
			 receipts with the Treasury.
				302.Self-sufficiency
			 of AIFAThe chief executive
			 officer shall, to the extent possible, take actions consistent with this Act to
			 make AIFA a self-sustaining entity, with administrative costs and Federal
			 credit subsidy costs fully funded by fees and risk premiums on loans and loan
			 guarantees.
			303.FundingThere is authorized to be appropriated to
			 AIFA to carry out this Act, to make direct loans and loan guarantees under this
			 Act, not more than $10,000,000,000, to remain available until expended, of
			 which amount, not more than $25,000,000 for each of fiscal years 2012 through
			 2013, and not more than $50,000,000 for fiscal year 2014 may be used for
			 administrative costs of AIFA. Such amount shall earn interest. Not more than 5
			 percent of such amount shall be used to offset subsidy costs associated with
			 rural infrastructure projects.
			304.Contract
			 authorityNotwithstanding any
			 other provision of law, approval by the Board of Directors of a Federal credit
			 instrument that uses funds made available under this Act shall impose upon the
			 United States a contractual obligation to fund the Federal credit
			 investment.
			IVExtension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
			401.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
				(a)In
			 generalClause (vi) of
			 section 57(a)(5)(C) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2013; and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, 2011, and
			 2012.
					(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) of the Internal
			 Revenue Code of 1986 is amended—
					(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2013; and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, 2011, and
			 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
				
